Citation Nr: 1015320	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  09-27 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for rheumatoid arthritis. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to 
November 1945.  He received the Combat Infantryman's Badge, 
among his awards. 
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2008 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the Veteran's claim of entitlement to service 
connection for rheumatoid arthritis.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

A combat veteran's assertions of an event during combat are 
to be presumed true if consistent with the time, place and 
circumstances of such service.  See 38 U.S.C.A. § 1154(b) 
(2009); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The 
record  reflects that the Veteran received various awards 
including the Combat Infantryman Badge and that he attended 
parachute school.  He asserts that his current rheumatoid 
arthritis was incurred while parachute jumping during 
service.  Therefore, the Veteran is a combat veteran and his 
assertions are presumed true.  

The record is replete with evidence demonstrating that the 
Veteran currently has rheumatoid arthritis.  Not all of the 
Veteran's service treatment records are available in this 
case as they are fire-related.  However, the record 
consistently shows that the first indication of rheumatoid 
arthritis was not until December 1983.  On remand, the 
Veteran should be afforded an examination to determine the 
etiology of his current rheumatoid arthritis, to include a 
relationship, if any, to parachute jumps or combat during 
service. 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	The RO should schedule the Veteran 
for an appropriate VA examination to 
determine the onset and etiology of 
his rheumatoid arthritis.  The claims 
folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, 
and the examination report must 
reflect that the claims folder was 
reviewed.  Any indicated studies 
should be performed.  

The examiner should provide an 
opinion as to whether there is a 50 
percent probability or greater that 
rheumatoid arthritis is related to 
the Veteran's active service, to 
include as a result of parachute 
jumps or combat during active 
service.  The examiner should 
reconcile any opinion with the 
evidence of record.  

Any opinion provided must include an 
explanation of the basis for the 
opinion.  If the above requested 
opinion cannot be made without resort 
to speculation, the examiner must 
state this and specifically explain 
why an opinion cannot be provided 
without resort to speculation.  The 
report must be typed.

2.	The RO must notify the Veteran that 
it is his responsibility to report 
for any VA examination scheduled, and 
to cooperate in the development of 
the claim.  The consequences for 
failure to report for a VA 
examination without good cause may 
include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the Veteran does not 
report for any scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last 
known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.  
Copies of all documentation notifying 
the Veteran of any scheduled VA 
examination must be placed in the 
Veteran's claims file.

3.	Then, after ensuring any other 
necessary development has been 
completed, the RO should readjudicate 
the Veteran's claim.  If action 
remains adverse to the Veteran, 
provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


